Title: To Thomas Jefferson from Samuel Blodget, Jr., 5 July 1792
From: Blodget, Samuel, Jr.
To: Jefferson, Thomas



Sir
Boston July 5th 1792

I Informed you per Post and per Mr. Henry Otis of my having paid 5000 Dollars into the Branch Bank U.S. (of Boston). The other 5000 remains part in my hands, and part in the Union Bank lately established here. As this diviation was intended to favour a plan of mine and cannot operate to the Injury of the Commissioners for the City I hope for theirs and your pardon.
Some unforseen circumstances have prevented my obtaining any aid to the Loan except for my own private account notwitstand every exertion to circulate the warrants, yet I hope for a favourable turn as soon as the Public Buildings are begun.
The Plate from which Mr. Otis carried you 4 Impressions will go by water per first Vessell.
The Commissioners may draw on the two Banks as soon as they Please and their money will be paid at sight; yet I shall be much Indebted if they will give me a letter of advice whenever they draw on the Union Bank of which I am one of the trustees and stand Bound for the sum not having taken the receipt of the treasurer lest such trust might be disaproved where I had not authority sufficient from the Commissioners or from you for what might then be thought a meterial  diviation if not a breach of trust in me which I conceive nothing at present could justify. I am respectfully your Obliged & humble Sert

S Blodget Junr

